Citation Nr: 0324211	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an original evaluation in excess of 10 
percent for residuals of a fracture of the right clavicle.

2.  Entitlement to an original compensable rating for status 
post fracture of the right index finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from May 1976 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that granted for status post fracture 
of the right index finger, and status post fracture of the 
right clavicle.  These disabilities were evaluated as 
noncompensable effective June 1, 1998.  In July 1999, the RO 
increased the original evaluation for the right clavicle 
disability to 10 percent effective June 1, 1998.

Although the right clavicle issue was not certified to the 
Board, the veteran submitted a timely notice of disagreement, 
and after issuance of a statement of the case, a timely 
substantive appeal.


The veteran also submitted a notice of disagreement with RO 
decisions to deny service connection for ankle and wrist 
disabilities.  A statement of the case was issued in April 
2002.  The veteran has not submitted a substantive appeal in 
response to the statement of the case, and these issues have 
not been certified for appeal.

The veteran also perfected an appeal as to his claim for 
service connection for a neck disability.  In August 2002, 
the Board granted service connection for a neck disability 
and the RO granted a 20 percent evaluation for that 
disability.  


REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  This requirement is not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not received the necessary notice.

In August 2002, the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary, 327 F.3d 
1339 (Fed. Cir. 2003).  The development has been completed, 
but the RO has not had the opportunity to review the newly 
obtained evidence.

It also appears that the veteran has not had an examination 
to evaluate his right clavicle disability since July 1998.  
Since that time he has received treatment for complaints of 
pain in the right shoulder.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
his claims.

2.  The RO should afford the veteran an 
orthopedic examination in order to 
evaluate his right clavicle disability.  
The examiner should note whether there is 
nonunion of the clavicle with loose 
movement, dislocation of the clavicle, or 
ankylosis of the scapulohumeral 
articulation.  

The examiner should also note whether the 
scapula disability causes any limitation 
of motion in the arm.  The examiner 
should note the range of shoulder flexion 
and abduction in degrees.  The examiner 
should determine whether the clavicle 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

2.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its April 2002 
supplemental statement of the case.

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




